Case 20-13074-amc      Doc 29   Filed 02/23/21 Entered 02/23/21 14:06:55          Desc Main
                                Document     Page 1 of 1



                     UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


In re:                                    :       Chapter 13

Lisa M Narkin
Christopher Narkin                        :
                                          :
                            Debtors       :       Bankruptcy No. 20-13074AMC


                                      PRAECIPE


       Kindly withdraw the Trustee's Confirmation docketed on October 6, 2020in the above-
captioned matter as this was filed in error.



                                                  Respectfully submitted,


                                                  /s/ William C. Miller
Date: February 23, 2021                           ___________________________
                                                  William C. Miller, Esquire
                                                  Chapter 13 Standing Trustee
